MANAGEMENT AGREEMENT
 
THIS MANAGEMENT AGREEMENT (this “Agreement”) is dated as of December 1, 2011, by
and between Tortoise Capital Resources Corporation, a Maryland corporation (the
“Company”), and Corridor InfraTrust Management, LLC, a Delaware limited
liability company (the “Manager”).  The effective time and date of this
Agreement is 12:01 a.m. December 1, 2011.
 
WHEREAS, the Company is transitioning from making investments in securities to
identifying and acquiring real assets in the U.S. energy infrastructure sector
and, to facilitate that transition, the Company intends to hire the Manager to
provide advice on, among other things, acquisitions of real assets and intends
to retain Tortoise Capital Advisors, L.L.C. (“TCA”) to provide advice on, among
other things, liquidation of the securities portfolio;
 
WHEREAS, the Company desires to elect to be taxed as a “real estate investment
trust” (“REIT”) as defined under the Internal Revenue Code of 1986, as amended
(the “Code”); and
 
WHEREAS, the Company desires to retain the Manager to provide management
services to the Company on the terms and conditions hereinafter set forth, and
the Manager wishes to be retained to provide such services.
 
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:
 
1. Appointment.  Subject to the terms and conditions hereinafter set forth, the
Company hereby appoints the Manager to manage the assets of the Company and the
Manager hereby accepts such appointment.  The appointment of the Manager shall
be exclusive to the Manager, except that the Manager and the Company agree that
pursuant to an Advisory Agreement among the Manager, the Company and TCA, TCA
will be retained by the Company to: (a) make all disposition decisions relating
to the securities owned by the Company as of the date of this Agreement, and (b)
assist with or provide such other day-to-day operational (i.e., non-investment)
services or activities as may be agreed to between the Manager and TCA.  Any
fees owed to TCA shall be the exclusive responsibility of the Manager.
 
2. General Duties of the Manager.  The Manager shall use its reasonable best
efforts to present to the Company suitable acquisition opportunities consistent
with the investment policies and objectives of the Company.  Except as
specifically provided in Section 1(a) and subject to the supervision and review
of the Company’s Board of Directors (the “Directors”), the Manager shall be
responsible for the day-to-day operations of the Company and will perform (or
cause to be performed) such services and activities relating to the assets and
operations of the Company as may be appropriate, including, without limitation:
 
(a) assist the Company in reviewing guidelines and other parameters for the
acquisition of assets, financing activities and operations, any modification to
which shall be approved by a majority of the independent Directors who are not
officers, personnel or employees of the Manager or any person directly or
indirectly controlling or controlled by the Manager, and who are otherwise
“independent” under the rules of any national securities exchange on which the
Company’s common stock is listed (the “Independent Directors”) (such guidelines
as initially approved and attached hereto as Exhibit A, as the same may be
modified with such approval, the “Guidelines”), and other policies for approval
by the Directors;
 
(b) investigate, analyze and select possible acquisition opportunities and
acquire, finance, retain, sell, manage, restructure or dispose of assets and
leases consistent with the Guidelines;
 
(c) coordinate and manage operations of any co-investment interests or joint
ventures held by the Company and conduct all matters with the co-investment
partners or joint venture;
 
(d) evaluate and recommend to the Directors any hedging strategies and engage in
any approved hedging activities on behalf of the Company, consistent with such
strategies (as modified from time to time), with the Company’s qualification as
a REIT, and with the Guidelines;
 
(e) counsel the Company regarding the maintenance of its qualification as a REIT
and monitor compliance with the various REIT qualification tests and other rules
set out in the Code and treasury regulations thereunder and use commercially
reasonable efforts to cause the Company to qualify for taxation as a REIT;
 
(f) counsel the Company regarding the maintenance of its exemption from the
status of an investment company required to register under the Investment
Company Act of 1940, as amended (the “1940 Act”), monitor compliance with the
requirements for maintaining such exemption, and use commercially reasonable
efforts to cause the Company to maintain such exemption from such status;
 
(g) investigate, evaluate, and negotiate the prosecution and negotiation of any
claims of the Company in connection with its investments;
 
(h) provide clerical and administrative services and administer bookkeeping and
accounting functions as are required for the management and operation of the
Company, contract for audits and prepare or cause to be prepared such reports
and filings as may be required by any governmental authority in connection with
the ordinary conduct of the Company’s business, and otherwise advise and assist
the Company with its compliance with applicable legal and regulatory
requirements, including without limitation, periodic reports, returns or
statements required under the Securities Exchange Act of 1934, as amended, the
securities laws and regulations referred to as (and resulting from)
Sarbanes-Oxley, the Code, the securities and tax statutes of any jurisdiction in
which the Company is obligated to file such reports, or the rules and
regulations promulgated under any of the foregoing;
 
(i) advise and assist in the preparation and filing of all offering documents
(public and private), and all registration statements, prospectuses or other
documents filed with the Securities and Exchange Commission (the “SEC”) or any
state (it being understood that the Company shall be responsible for the content
of any and all of its offering documents and SEC filings (including without
limitation those filings referred to in Section 2(i)  hereof);
 
(j) retain counsel, consultants and other third party professionals on behalf of
the Company, after obtaining the approval of a majority of the Independent
Directors as to primary outside counsel for the Company;
 
(k) provide internal audit services as hereinafter provided;
 
(l) advise and assist with the Company’s risk management and oversight function;
 
(m) to the extent not covered above, advise and assist the Company in the review
and negotiation of the Company’s contracts and agreements, coordination and
supervision of all third party legal services, and oversight of processing of
claims by or against the Company;
 
(n) advise and assist the Company with respect to the Company’s public
relations, preparation of marketing materials, internet website and investor
relations services;
 
(o) provide office space, office equipment and the use of accounting or
computing equipment when required;
 
(p) provide personnel necessary for the performance of the foregoing services;
and
 
(q) such other duties and responsibilities as may be requested by the Directors.
 
In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager will not provide any advice to the Company relating to the securities
portfolio of the Company.  The Manager and the Company are expected to enter
into an Advisory Agreement with TCA pursuant to which TCA will perform the
services described above that are related exclusively to the securities
portfolio of the Company.  The Manager shall be responsible for paying such
affiliates, including TCA, for their personnel and support services and
facilities out of its own funds unless otherwise approved by a majority vote of
the Independent Directors.  Notwithstanding the foregoing, fees, costs and
expenses of any third party that is not an affiliate of the Manager and is
retained as permitted hereunder are to be paid by the Company.  Without limiting
the foregoing sentence, any such fees, cost or expenses referred to in the
immediately preceding sentence that may be paid by the Manager shall be
reimbursed to the Manager by the Company promptly following submission to the
Company of a statement of any such fees, costs or expenses by the Manager.
 
The Manager is authorized to conduct or cause others to conduct relations with
custodians, depositaries, underwriters, brokers, dealers, placement agents,
banks, insurers, accountants, pricing agents, and other persons as may be deemed
necessary or desirable to perform the duties noted above.  To the extent
requested by the Company, the Manager shall (i) oversee the performance and fees
of the Company’s service providers and make such reports and recommendations to
the Directors concerning such matters as the parties deem desirable; (ii)
respond to inquiries and otherwise assist such service providers in the
preparation and filing of regulatory reports, proxy statements, shareholder
communications and the preparation of Directors materials and reports; (iii)
establish and oversee the implementation of borrowing facilities or other forms
of leverage authorized by the Directors; and (iv) supervise any other aspect of
the Company’s administration as may be agreed upon by the Company and the
Manager.
 
It is understood and agreed that the duties of, and services to be provided by,
the Manager pursuant to this Agreement shall not include any investment
management or related services with respect to any assets of the Company
allocated from time to time to investments in “securities” (as defined in the
Investment Advisers Act of 1940, as amended).  Such services shall be performed
by TCA, so long as it is registered as an investment adviser, or such other
registered investment adviser that the Directors may retain from time to time.
 
In performing its services hereunder, the Manager shall adhere to, and shall
require its officers and employees in the course of providing such services to
adhere to, the Company’s Code of Ethics and such other Company policies as may
be in effect from time to time.
 
 
3. Bank Accounts.  The Manager may, at the direction of the Directors, establish
and maintain one or more bank accounts in the name of the Company and shall
collect and deposit into such account or accounts and disburse therefrom any
monies on behalf of the Company, provided that no funds in any such account
shall be commingled with any funds of the Manager or any other person or
entity.  The Manager shall from time to time, or at any time requested by the
Directors, render to the Directors and to the auditors of the Company an
appropriate accounting of such collections and payments.
 
4. Records.  The Manager shall maintain appropriate books of account and records
relating to this Agreement, which books of account and records shall be
available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.
 
5. Information Furnished to Manager.  The Company shall at all times keep the
Manager fully informed with regard to the policies of the Company, the
capitalization policy of the Company, and generally the Directors’ then-current
intentions as to the future of the Company.  The Company shall furnish the
Manager with such information with regard to its affairs as the Manager may from
time to time reasonably request.
 
6. REIT Qualification; Compliance with Law and Organizational Documents.  The
Manager shall take affirmative steps that, in its judgment made in good faith,
or in the judgment of the Directors as transmitted to the Manager in writing,
would prevent or cure any (a) adverse impact on the qualification of the Company
as a REIT as defined and limited in the Code or that would make the Company
subject to the 1940 Act, (b) violation of any law or rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or over its securities, or (c) action not permitted by the Company’s
Bylaws, as in effect from time to time (the “Bylaws”), except if such action
shall be approved by the Directors, in which event the Manager shall promptly
notify the Directors of the Manager’s judgment that such action would adversely
affect such qualification, make the Company subject to the 1940 Act, or violate
any such law, rule, regulation or policy, or the Bylaws and shall refrain from
taking such action pending further clarification or instructions from the
Directors.
 
7. Self-Dealing.  Neither the Manager nor any affiliate of the Manager shall
sell any property or assets to the Company or purchase any property or assets
from the Company, directly or indirectly, except as approved by a majority of
the Independent Directors.  In addition, except as otherwise provided in Section
2, 10, 11 or 12 hereof, or except as approved by a majority of the Independent
Directors, neither the Manager nor any affiliate of the Manager shall receive
any commission or other remuneration, directly or indirectly, in connection with
the activities of the Company or any joint venture or partnership to which the
Company is a party.  Except for compensation received by the Manager pursuant to
Section 10 hereof, all commissions or other remuneration proposed to be received
by the Manager or an affiliate of the Manager and not approved by the
Independent Directors under Section 2, 11 or 12 hereof or this Section 7 shall
be promptly reported to the Company for consideration by the Independent
Directors.
 
8. No Partnership or Joint Venture.  The Company and the Manager are not
partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them partners or joint venturers or impose any
liability as such on either of them.
 
9. E&O Insurance.  The Manager shall obtain and maintain E&O insurance providing
coverage in a commercially reasonable amount in connection with the performance
of its services hereunder.
 
10. Compensation.
 
(a) Commencing on the Effective Date of this Agreement, the Company shall pay to
the Manager a quarterly management fee (the “Management Fee”) equal to 0.25%
(1.00% annualized) of the value of the Company’s average monthly Managed Assets
for such fiscal quarter.  For purposes of this Agreement,   “Managed Assets”
means all of the securities of the Company and all of the real property assets
of the Company (including any securities or real property assets purchased with
or attributable to any borrowed funds) minus all of the accrued liabilities
other than (1) deferred taxes and (2) debt entered into for the purpose of
leverage.  Accrued liabilities are expenses incurred in the normal course of the
Company’s operations. For purposes of the definition of Managed Assets,
“securities” includes the Company’s securities portfolio, valued at then current
market value.  For purposes of the definition of Managed Assets, “real property
assets” includes the assets of the Company invested, directly or indirectly, in
equity interests in or loans secured by real estate and personal property owned
in connection with such real estate (including acquisition related costs and
acquisition costs that may be allocated to intangibles or are unallocated),
valued at the aggregate historical cost, before reserves for depreciation,
amortization, impairment charges or bad debts or other similar noncash
reserves.  The Management Fee shall be calculated quarterly and payable within
thirty (30) days following the end of each fiscal quarter of the Company.  The
Management Fee shall be prorated for any partial fiscal quarter of the Company
during the term of this Agreement and shall be calculated based on the number of
days during such quarter that this Agreement was in effect.
 
(b) In addition, commencing on the Effective Date of this Agreement, the Company
shall pay to the Manager a quarterly incentive fee (the “Incentive Fee”) for
each fiscal quarter of the Company, equal to 10% of the increase in total
dividends paid, if any, over a threshold dividend equal to $0.125 per share per
quarter.  (The Management Fee and Incentive Fee are hereinafter collectively
referred to as the “Fees”.)  As the intention of this provision is to incent the
Manager to increase the sustainable quarterly dividend paid by the Company, no
incentive fee shall be paid on: (i) any dividend paid after the Board of
Directors has determined to liquidate the Company, or (ii) all or any portion of
any dividend expected by the Board of Directors not to be sustainable in
subsequent quarters.  The Incentive Fee shall be calculated and payable within
thirty (30) days following the public availability of the Company’s financial
statements for each fiscal quarter.  The Incentive Fee shall be prorated for any
partial fiscal quarter by multiplying the hurdle rate by a fraction, the
numerator of which is the number of days in the portion of such quarter during
which this Agreement was in effect, and the denominator of which shall be
90.      
 
(c) The Manager agrees to cause it, its employees, or its affiliates to invest
an amount equal to 50% of any Incentive Fee in Company common stock under a
policy to be adopted from time to time by the Manager.
 
11. Internal Audit Services.  The Manager shall provide or cause to be provided
to the Company an internal audit function meeting applicable requirements of the
New York Stock Exchange and the SEC and otherwise in scope approved by the
Company’s Audit Committee.  In addition to the Fees, the Company agrees to
reimburse the Manager, within 30 days of the receipt of the invoice therefor,
the Company’s pro rata share (as reasonably agreed to by the Independent
Directors from time to time) of the following:
 
(a) employment expenses of the Manager’s internal audit manager and other
employees of the Manager actively engaged in providing internal audit services,
including but not limited to salary, wages, payroll taxes and the cost of
employee benefit plans; and
 
 
(b) the reasonable travel and other out-of-pocket expenses of the Manager
relating to the activities of the Manager’s internal audit manager and other of
the Manager’s employees actively engaged in providing internal audit services
and the reasonable third party expenses the Manager incurs in connection with
its provision of internal audit services.
 
12. Additional Services.  If, and to the extent that, the Company shall request
the Manager to render services on behalf of the Company other than those
required to be rendered by the Manager in accordance with the terms of this
Agreement, such additional services shall be compensated separately on terms to
be agreed upon between the Manager and the Company from time to time.
 
13. Expenses of the Manager.  The Manager shall bear the following expenses
incurred in connection with the performance of its duties under this Agreement:
 
(a) except as provided in Section 11, employment expenses of the personnel
employed by the Manager, including but not limited to, salaries, wages, payroll
taxes and the cost of employee benefit plans;
 
(b) except as provided in Section 11, fees and travel and other expenses paid to
managers, officers and employees of the Manager, except fees and travel and
other expenses of such persons who are Directors of the Company incurred in
their capacities as Directors of the Company;
 
(c) rent, telephone, utilities, office furniture, equipment and machinery
(including computers) and other office expenses of the Manager, except to the
extent such expenses relate solely to an office maintained by the Company
separate from the office of the Manager; and
 
(d) miscellaneous administrative expenses relating to performance by the Manager
of its obligations hereunder.
 
14. Expenses of the Company.  Except as expressly otherwise provided in this
Agreement, the Company shall pay all its expenses not payable by the Manager,
and, without limiting the generality of the foregoing, it is specifically agreed
that the following expenses of the Company shall be paid by the Company and
shall not be paid by the Manager:
 
(a) the cost of borrowed money;
 
(b) taxes on income and taxes and assessments on real and personal property, if
any, and all other taxes applicable to the Company;
 
(c) legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees, and printing, engraving and other expenses and
taxes incurred in connection with the issuance, distribution, transfer, trading,
registration and exchange listing of the Company’s securities, including
transfer agent’s, registrar’s, registration and indenture trustee’s fees and
charges;
 
(d) expenses of organizing, restructuring, reorganizing or terminating the
Company, or of revising, amending, converting or modifying the Company’s
organizational documents;
 
(e) fees and travel and other expenses paid to Independent Directors of the
Company in their capacities as such (but not in their capacities as officers or
employees of the Manager) and fees and travel and other expenses paid to
advisors, contractors, mortgage servicers, consultants, and other agents and
independent contractors employed by or on behalf of the Company;
 
(f) expenses directly connected with the investigation, acquisition, disposition
or ownership of assets, other than expenses with respect thereto of employees of
the Manager, to the extent that such expenses are to be borne by the Manager
pursuant to Section  13 above;
 
(g) all insurance costs incurred by the Company (including officer and trustee
liability insurance) or in connection with any officer and director indemnity
agreement to which the Company is a party;
 
(h) expenses connected with payments of dividends or interest or contributions
in cash or any other form made or caused to be made by the Directors to holders
of securities of the Company;
 
(i) all expenses connected with communications to holders of securities of the
Company and other bookkeeping and clerical work necessary to maintaining
relations with holders of securities, including website expenses, the cost of
preparing, printing, posting, distributing and mailing certificates for
securities, proxy solicitation materials, and reports to holders of the
Company’s securities;
 
(j) advertising costs of the Company generally;
 
(k) legal, accounting and auditing fees and expenses, other than those described
in subsection (c) above;
 
(l) filing and recording fees for regulatory or governmental filings, approvals
and notices to the extent not otherwise covered by any of the foregoing items of
this Section   14 ;
 
(m) expenses of issue, sale, repurchase and redemption (if any) of interests in
the Company, including expenses of conducting tender offers for the purpose of
repurchasing Company securities;
 
(n) expenses of reports to governmental officers and commissions;
 
(o) association membership dues,
 
(p) fees, expenses and disbursements of custodians and subcustodians for all
services to the Company (including without limitation safekeeping of funds,
securities and other investments, keeping of books, accounts and records, and
determination of net asset values),
 
(q) compensation and expenses of Independent Directors of the Company who are
not members of the Manager’s organization,
 
(r) such non-recurring items as may arise, including expenses incurred in
litigation, proceedings and claims and the obligation of the Company to
indemnify its directors, officers and shareholders with respect thereto; and
 
(s) expenses relating to any office or office facilities maintained by the
Company separate from the office of the Manager.
 
15. Limits of Manager Responsibility; Indemnification; Company Remedies.  The
Manager, its members, officers, employees and affiliates will not be liable to
the Company, its shareholders, or others, except by reason of acts constituting
bad faith, willful or wanton misconduct or gross negligence in the performance
of its obligations hereunder.  The Company shall reimburse, indemnify and hold
harmless the Manager, its members, officers and employees and its affiliates for
and from any and all expenses, losses, damages, liabilities, demands, charges
and claims of any nature whatsoever (including without limitation all reasonable
attorneys’, accountants’ and experts’ fees and expenses) arising from or related
to any acts or omissions of the Manager relating to the provision of services by
it or performance of its obligations under this Agreement or performance of
other matters pursuant to specific instruction by the Directors, except to the
extent such provision or performance was in willful bad faith or grossly
negligent.  Without limiting the foregoing, the Company shall promptly advance
expenses incurred by the indemnitees referred to in this section for matters
referred to in this section, upon request for such advancement.
 
16. Other Activities of Manager.  Nothing herein shall prevent the Manager from
engaging in other activities or businesses or from acting as the Manager to any
other person or entity (including other real estate investment trusts) even
though such person or entity has investment policies and objectives similar to
those of the Company.  The Manager shall notify the Company in writing in the
event that it does so act as a manager to another business.  The Company
acknowledges that the Manager seeks to manage real estate investment trusts and
other entities and that the Manager shall be free from any obligation to present
to the Company any particular investment opportunity that comes to the
Manager.  The Manager is not required to present the Company with opportunities
to invest in properties that are primarily of a type that are the investment
focus of another person or entity now or in the future managed by the
Manager.  In addition, nothing herein shall prevent any member or affiliate of
the Manager from engaging in any other business or from rendering services of
any kind to any other person or entity (including competitive business
activities).  The Company acknowledges and agrees that the Manager has certain
interests that may be divergent from those of the Company.  The parties agree
that these relationships and interests shall not affect either party’s rights
and obligations under this Agreement.  Without limiting the foregoing
provisions, the Manager agrees, upon the request of any Director, to disclose
certain real estate investment information concerning the Manager or certain of
its affiliates; provided, however, that such disclosure shall be required only
if it does not constitute a breach of any fiduciary duty or obligation of the
Manager and the Company shall be required to keep such information confidential.
 
Members, officers, employees and agents of the Manager or of its affiliates may
serve as Directors, officers, employees, agents, nominees or signatories of the
Company.  When executing documents or otherwise acting in such capacities for
the Company, such persons shall use their respective titles in the
Company.  Such persons shall receive no compensation from the Company for their
services to the Company in any such capacities.
 
17. Term, Termination.  This Agreement shall continue in force and effect until
December 31, 2012, and is renewable annually thereafter by the Company.
 
This Agreement may be terminated by the Company at any time, without the payment
of any penalty by the Company, by vote of the Directors, on no more than sixty
(60) days’ written notice to the Manager.  This Agreement may be terminated by
the Manager at any time, without the payment of any penalty by the Manager, on
no less than sixty (60) days’ written notice to the Company.  The notice
provided for herein may be waived by the party entitled to receipt
thereof.  Upon termination pursuant to this Section 17, the Manager, at the
Company’s request, must deliver all copies of books and records maintained in
accordance with this Agreement and applicable law.
 
Section 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Section
18, such termination shall be without further liability of either party to the
other, other than for breach or violation of this Agreement prior to
termination.
 
18. Action Upon Termination.  From and after the effective date of any
termination of this Agreement pursuant to Section 17 hereof, the Manager shall
be entitled to no compensation for services rendered hereunder for the pro-rata
remainder of the then-current term of this Agreement, but shall be paid, on a
pro rata basis, all compensation due for services performed prior to the
effective date of such termination. Upon such termination, the Manager shall as
promptly as practicable:
 
(a) pay over to the Company all monies collected and held for the account of the
Company by it pursuant to this Agreement, after deducting therefrom any accrued
Fees  and reimbursements for its expenses to which it is then entitled;
 
(b) deliver to the Directors a full and complete accounting, including a
statement showing all sums collected by it and a statement of all sums held by
it for the period commencing with the date following the date of its last
accounting to the Directors; and
 
(c) deliver to the Directors all property and documents of the Company then in
its custody or possession.
 
19. Agency.  The Manager shall act as agent of the Company in making, acquiring,
financing and disposing of assets, disbursing and collecting the funds of the
Company, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Directors, holders of the Company’s securities or representatives
or property of the Company.
 
20. Notices.  Any notice, report or other communication required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, on the next business day if transmitted by a nationally
recognized overnight courier or on the third business day following mailing by
first class mail, postage prepaid, in each case as follows (or at such other
United States address or facsimile number for a party as shall be specified by
like notice):
 
If to the Company:
 
             Tortoise Capital Resources Corporation
             11550 Ash Street, Suite 300
             Leawood, Kansas 66211
 
 
If to the Manager:
 
             Corridor InfraTrust Management, LLC
             4200 W. 115th Street, Suite 210
             Leawood, Kansas 66211
 


21. Amendments.  This Agreement shall not be amended, changed, or modified in
whole or in part except by an instrument in writing signed by each of the
parties hereto, or by their respective successors or assigns, or otherwise as
provided herein.
 
22. Assignment.   Neither party may assign this Agreement or its rights
hereunder or delegate its duties hereunder without the written consent of the
other party, except in the case of an assignment by the Manager to a
corporation, partnership, limited liability company, association, trust, or
other successor entity which may take over the property and carry on the affairs
of the Manager and which remains under the control of the same persons who
control the Manager.
 
23. No Third Party Beneficiary.  No person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.
 
24. Governing Law.  The provisions of this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
 
25. Consent to Jurisdiction and Forum.  The exclusive jurisdiction and venue in
any action brought by any party hereto pursuant to this Agreement shall lie in
any federal or state court located in Johnson County, Kansas.  By execution and
delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action. The parties irrevocably agree that venue would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action.  The parties further agree
and consent to the service of any process required by any such court by delivery
of a copy thereof in accordance with Section 20 and that any such delivery shall
constitute valid and lawful service of process against it, without necessity for
service by any other means provided by statute or rule of court.
 
26. Captions.  The captions included herein have been inserted for ease of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
 
27. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersede and
cancel any pre-existing agreements with respect to such subject matter.
 
28. Severability.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
29. Survival.  The provisions of Sections 2 (limited to the obligation of the
Company to indemnify the Manager for matters provided thereunder), 15, 16
(limited to the obligations of the Company to keep information provided to the
Company by the Manager confidential as provided in the last proviso in such
Section), 17 (limited to the last paragraph of such Section), 18, 20, 23, 24, 25
and 29 of this Agreement shall survive the termination hereof.
 
 
[Signature Page to Follow]
 



                                                                 


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.


 
                        TORTOISE CAPITAL RESOURCES CORPORATION






                        By:    /s/ Terry
Matlack                                                
                        Name:           Terry Matlack
                       Title:           Chief Financial Officer




                        CORRIDOR INFRATRUST MANAGEMENT, LLC






                        By:  /s/ Richard C. Green, Jr.                
                         Name:           Richard C. Green, Jr.
                         Title:           Managing Director
 


 


 


 


 


 


 


 


 


 


 

